            Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
       v.                                           :       No. 21-MJ-115 (RMM)
                                                    :
                                                    :
EMANUEL JACKSON,                                    :
    Defendant.                                      :

DEFENDANT’S OPPOSITION TO GOVERNMENT’S MEMORANDUM IN SUPPORT
                     OF PRETRIAL DETENTION

       Emanuel Jackson, through undersigned counsel, respectfully submits this memorandum

in opposition to the government’s Memorandum in Support of Pre-trial Detention. See ECF 4.

The government has requested that Mr. Jackson be detained pursuant to 18 U.S.C.

§3142(f)(1)(A).

       Mr. Jackson requests that the Court fashion conditions of release which will ensure the

safety of any other person and the community, pursuant to 18 U.S.C. §§ 3142(c). Mr. Jackson

requests that the Court consider the following arguments, and those presented at a hearing, in

making its determination about detention.

                                 FACTUAL BACKGROUND

   1. The ‘Stop the Steal’ Rally

       On January 6, 2021, at approximately 1 p.m. thousands of individuals, including

Emmanuel Jackson attended a “Stop the Steal” rally outside of the White House, in Northwest

Washington D.C. The President of the United States gave remarks at the rally and referred to the

outcome of the 2020 presidential election as “this egregious assault on our democracy.” The

President described the crowd as people who were “not going to take it any longer.” President

Trump encouraged the crowd “to walk down Pennsylvania Ave. [...] we’re going to the Capitol.”
          Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 2 of 7




The President roused the crowd by telling them “we will stop the steal” and “you’ll never take

back our country with weakness, you have to show strength, and you have to be strong… if you

don’t fight like hell you are not going to have a country anymore.”

   2. The Capitol March

       In response to those remarks, individuals marched to the Capitol and became entangled

with U.S. Capitol police. Approximately an hour later, enmeshed in a group of hundreds of

protestors, Mr. Jackson allegedly struck the helmet of a police officer with his fist. See Govt.

Exhibit 1. Two and a half hours later, Mr. Jackson allegedly hit the Plexiglass shield of an officer

several times with a baseball bat. See Govt. Exhibit 2. The government has not alleged that any

police officer was physically injured by Mr. Jackson. It is noteworthy that Mr. Jackson is not

alleged to have used a bat during his initial encounter with the police.

   3. Voluntary Surrender to Police

       An FBI flyer was sent out with several photographs in the days following the incident

and Emanuel Jackson was identified as a suspect. On January 18, 2021, Emanuel Jackson, a

recently homeless, young African American man (20), voluntarily turned himself into the FBI

building. Mr. Jackson was arrested and transported by an FBI agent to the First District Police

Station. While in custody, Mr. Jackson was interrogated and allegedly identified himself in

photographs and video. Mr. Jackson identified himself as being present on January 6, 2021, and

bizarrely rambled in a social media video, “I am fighting for America--we have been taken over

by globalists and the Chinese… I am fighting for America.” See Govt. Exhibit 5.

   4. Procedural History

       On January 18, 2021, Mr. Jackson was charged by complaint with: 1) Assaulting an

Officer of the United States, in violation of 18 U.S.C. § 111(a); 2) Assaulting an Officer of the
            Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 3 of 7




United States with a Deadly or Dangerous Weapon, in violation of 18 U.S.C. § 111(a) and (b); 3)

Obstruction of an Official Proceeding, in violation of 18 U.S.C. § 1511(c)(2); 4) Unlawful Entry

and Physical Violence on Restricted Building or Grounds, in violation of 18 U.S.C. § 1752 (a)

and (b); and, 5) Violent Entry and Disorderly Conduct on Capitol Grounds, in violation of 40

U.S.C. § 5104(e)(2).

       On January 19, 2021, at the initial appearance, the government orally moved for

detention pending trial pursuant to § 3142(f)(1)(A) (Crime of Violence). Mr. Jackson requested

to proceed with the detention hearing immediately, which was denied. A detention hearing is

scheduled for Friday, January 22, 2021, at 11:30 a.m. On January 21, 2021, the government filed

a Memorandum in Support of Pretrial Detention. See No. ECF 4. This memorandum is filed in

response.

                                               ARGUMENT

       The Court should set conditions of release in this case. The Bail Reform Act ("the Act"),

18 U.S.C. §§ 3142, et. seq., creates four bail options: release on personal recognizance, release

on conditions, temporary detention, and pretrial detention. The Act mandates pretrial release on

personal recognizance or unsecured bond ("shall order the pretrial release. . . .", 18 U.S.C. §

3142(b)) unless the court determines that release will not reasonably assure the person's

appearance or will endanger the safety of any person or the community.

       When personal recognizance or an unsecured bond is determined to be inadequate to

guarantee appearance or safety, the Act still mandates release ("shall order the pretrial release. . .

.", 18 U.S.C. § 3142(c)) subject to specified conditions. The conditions must be the least

restrictive conditions necessary to reasonably assure the defendant's appearance and the
              Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 4 of 7




community's safety. United States v. Fortna, 769 F.2d 243 (5th Cir. 1985), cert. denied, 479 U.S.

950 (1986).

           There are four factors under §3142(g) that the Court should consider and weigh in

determining whether to detain a Mr. Jackson pending trial: (1) the nature and circumstances of

the offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. §3142(g). There are several factors in the

instant case which demonstrate that there are conditions of release which would both guarantee

Mr. Jackson’s appearance and assure the safety of the community.

      1. The Nature and Circumstances of the Offense Charged

           It is undisputed that the allegations are serious. Mr. Jackson is accused of making contact

with the exterior Plexiglass shield of a police officer. There is no injury alleged to have been

caused. This is not to minimize the conduct. However, the nature and circumstances of this

offense must be viewed through the lens of an event inspired by the President of the United

States. On January 07, 2021, Articles of Impeachment were lodged against the President for

willfully making “statements that encouraged—and foreseeably resulted in—imminent lawless

action at the Capitol”1

      2. Weight of the Evidence

           In a social media era, it is also undisputed that the evidence against Mr. Jackson is

significant. However, the government exhibits paint a picture of a mentally challenged teenager 2

inspired by inflammatory propaganda. Apparently unaware that a public video admission to

criminal conduct at the U.S. Capitol could strip him of the right to vote, Mr. Jackson oddly


1   https://degette.house.gov/sites/degette.house.gov/files/Impeachment%20Resolution.pdf
2   Emmanuel Jackson identified himself as 19 years old.
           Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 5 of 7




explains that he has “learned a lesson” from not voting in the 2020 presidential election,

(“because I thought my vote didn’t count”) ensuring that he would “vote in future elections.” See

Govt. Exhibit 5.

    3.   Defendants’ History and Characteristics

         Emanuel Jackson turned twenty years old just 30 days before the incident at the Capitol.

In February of 2020, he was on track to graduate from high school in the spring of 2021.

However, he was suddenly faced with homelessness after his mother lost her housing. She

moved into a women’s shelter, while he was forced to temporarily move in with his brother, who

was an unwilling caregiver. Shortly after going to live with him, Emmanuel Jackson’s brother

became overwhelmed with his brother’s care.

         Mr. Jackson has been diagnosed with several mental health conditions that limit his

ability to perform the most basic daily functions. 3 Mr. has never been arrested and has no

criminal history to suggest that he would pose a danger to the community. Mr. Jackson is a

lifelong resident of the metropolitan area and currently resides in a Department of Human

Services transitional housing facility.

    4. Danger to the Community and Flight Risk

         Finally, the Court must consider the danger to any person or the community posed by Mr.

Jackson’s release. Here, while the charges involve allegations of assault, Mr. Jackson does not

have any juvenile or adult criminal history to suggest that he has ever been involved in any

violence. Mr. Jackson does not even own a cell phone, and this incident appears to have been

spontaneous and sparked by the statements made during the ‘Stop the Steal’ rally. When Mr.




3
  Counsel requests the opportunity to ‘approach the bench’ to provide the Court with additional sensitive medical
information.
          Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 6 of 7




Jackson was alerted that he was ‘wanted’ by the FBI he voluntarily surrendered. This is

affirmative evidence that Mr. Jackson is not a risk of flight.

       WHEREFORE, given Mr. Jackson’s limited mental capacity, youth, and lack of criminal

history, the Court should place him in the HISP program, with strict electronic monitoring which

will assure the safety of the community and his return to Court.


                                                                 Respectfully submitted,
                                                                 /s/ Brandi Harden
                                                                 ____________________
                                                                 Brandi Harden
                                                                 Bar No. 470706
                                                                 Counsel for Emanuel Jackson
                                                                 Harden|Pinckney, PLLC
                                                                 400 7th Street Suite 604
                                                                 Washington, DC 20004
                                                                 bharden@hardenpinckney.com
                                                                 (202) 390-0374
         Case 1:21-mj-00115-RMM Document 5 Filed 01/22/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

I hereby certify that on January 22, 2021, I caused a copy of the foregoing motion to be served

on counsel of record via ECF.


                                                    /s/ Brandi Harden
                                                    _______________________________
                                                    Brandi Harden, Esq.
